Citation Nr: 1227432	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the Veteran testified at a Board hearing.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in September 2011 the Veteran was notified of his options.  In October 2011, he elected to have another Board hearing.  In December 2011, the Board remanded this case for such a hearing.  The Veteran then testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is associated with the claims file.

In June 2006, the Board issued a decision that denied service connection for bilateral sensorineural hearing loss.  The Veteran appealed that decision.  In a November 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the June 2006 Board decision and remanded the matter to the Board for action in compliance with the instructions in that memorandum decision.

In November 2010, the Board remanded this case for further development consistent with the Court's memorandum decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a December 2010 communication, and the claim was thereafter readjudicated in July 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2011 remand, VA sent the Veteran additional notice in December 2010 and requested a clarification opinion from the audiologist who provided the June 2005 opinion.  Clarification was provided in April 2011 and December 2012 addendum opinions.  These opinions were issued after a review of the objective evidence of record and documented the Veteran's lay statements.  Therefore, it is adequate for VA purposes.  Likewise, the Veteran received a Travel Board hearing in June 2012 in compliance with the December 2011 remand.  Thus VA has complied with the both sets of remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2006 hearing, the previous VLJ identified the issue, sought information as to the onset of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

At his June 2012 hearing, the undersigned also identified the issue and sought information as to the onset of and treatment for his disability to determine whether all relevant records had been obtained.  Thus, again the Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The first diagnosis of hearing loss came as the result of the March 2003 examination, more than 35 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA treatment records, including the several audiology examinations show a diagnosis of bilateral hearing loss with pure tone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His December 1967 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  Indeed, these results are even slightly better than those recorded at the time of his October 1965 entrance examination, but both examinations show clinically normal hearing.  Id.  As explained to the Veteran by the VLJ who provided over the March 2006 hearing, when she showed him this examination report, this was an audiometric examination, not a whisper test.  See also June 2012 Hearing Transcript.  Therefore all arguments made with regard to the sufficiency of whisper test results are moot.  Additionally, the Veteran specifically denied hearing loss on the December 1967 report of medical history that accompanied his separation examination.  An additional, undated audiogram also shows clinically normal hearing.

It is noted that the Veteran's military occupational specialty (MOS) was artillery, which would suggest exposure to gunfire noise.  Indeed, his service personnel records, which are included in the claims file, show that he served in artillery.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  As such, the in-service injury requirement is satisfied, despite the absence of complaints or treatment in the service treatment records.

The sole question remaining for consideration, then, is whether the current hearing loss disability is causally due to such in-service noise exposure.  From the evidence of record, such causal relationship is not here demonstrated.  

In support of his contention, the Veteran relies on the June 2005 VA audiologist's statement that "if the Veteran's report of artillery exposure is true, at least some of the Veteran's hearing loss is at least as likely as not caused by or the result of his military service."  The Board cannot discount medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, however, the Veteran's various statements suggest a strong tendency against credibility.  The September 2003 VA audiology examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  

As noted by the Court, the rationale behind the examiner's finding in September 2003 was insufficient.  However, this opinion is referenced by the Board because the Veteran later told the June 2005 audiologist that the "examiner in Kansas City verbally agreed with him that at least some of his hearing loss was caused by artillery noise exposure."  The Veteran's assertion that this examiner would concede a medical nexus to him orally while recording the opposite opinion in the examination report strains credibility.  Likewise, the record shows that at the time of his June 2005 audiology visit, the Veteran reported that he did not have a hearing test at separation.  He reasserted this at the time of his March 2006 hearing and his June 2012 hearing.  In fact, he continued to so state even after the presiding VLJ at the March 2006 hearing showed him his service treatment records, including his separation examination.  The Board is not convinced by the Veteran's statements that effectively amount to an allegation of fraud on the part of the United States Army.  Moreover, at the time of his October 2003 notice of disagreement, the Veteran stated that the equipment used to test his hearing upon separation was inadequate; thereby indicating that he did recall an in-service audiology examination and did so with sufficient detail to attest to the type of equipment used.  Thus, the statements relied upon by the VA audiologist in issuing the June 2005 opinion have been found to be factually inaccurate.  

In the April 2011 addendum opinion, that audiologist explained that she believed the Veteran's statements to be true because he was a VA Law Enforcement Officer and he asked her to document his statements for his appeal.  After reviewing the evidence of record, she found that his statements were false and reversed her opinion.  Thus, that audiologist has joined the other VA examiners in offering a negative medical nexus opinion.  The record does not contain a positive medical nexus opinion to refute the VA examiners' negative opinions.  Thus, the medical nexus requirement is not satisfied.

The Veteran himself believes that his hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Additionally, as noted above, the Veteran's statements throughout this appeal show a pattern of non-credibility.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the first diagnosis of bilateral hearing loss came as the result of a March 2003 examination, more than 35 years after service.  The record does not contain any earlier records of treatment for hearing loss.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not alleged, nor does the record suggest that hearing loss or any symptoms of such has been present since his separation from service.  Indeed, in his June 2012 hearing testimony, the Veteran testified regarding a delayed onset of his symptoms and stated that he first realized he had a hearing problem at the time of the March 2003 examination.  The first diagnosis of bilateral hearing loss came as the result of a March 2003 examination, more than 35 years after service.  The record does not contain any earlier records of treatment for hearing loss.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For these reasons, continuity of symptomatology dating back to service is not shown.

The Veteran, through his representative, has argued that his tinnitus claim was granted on the same evidence as that which denied his hearing loss claim.  See e.g., June 2012 Hearing Transcript.  However, this is not the case.  During his examinations and in his lay statements, the Veteran had stated that his tinnitus began during his military service and that he had experienced continued symptoms of tinnitus since.  As noted above, he has not provided credible evidence of continuous symptoms of hearing loss since service.  Moreover, the separation examination contained audiometric findings indicating normal hearing, whereas such examination did not contain any findings, positive or negative, for tinnitus.  

In short, for reasons expressed immediately above, the claim if service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


